Case 1:20-cv-03053-CM Document 14 Filed 04/21/20 Page 1 of 4

DECLARATION OF SCOTT R. DRURY

 

Scott R. Drury, an attorney, declares as follows:

1. My name is Scott R. Drury. I am an attorney at Loevy & Loevy in Chicago,
Illinois. I am licensed to practice law in the State of Illinois.

Zi I am an attorney of record in the matter of Mutnick v. Clearview Al, Inc.,
1:20-cv-512, pending in the United States District Court for the Northern District of Illinois (the
“Mutnick Class Action”). I have personal knowledge of the filings made on behalf of David
Mutnick in the Mutnick Class Action.

a David Mutnick is the plaintiff in the Mutnick Class Action. David Mutnick is a
resident of Deerfield, Illinois.

4, On April 20, 2020, I visited the website of CDW Government, LLC at
https://cdwg.org. At the bottom of the home page was a link for “Investor Relations.” I clicked
on the link. When I clicked on the link, I was taken to a webpage located at
https://investor.cdw.com/overview/default.aspx. The webpage contained links to financial
information for CDW Corporation.

5. The Mutnick Class Action is in its early stages. 1 presently anticipate that at a trial
of the Mutnick Class Action, witnesses from the Chicago Police Department and Illinois Secretary
of State’s Office would be called to testify regarding their use of Clearview AI, Inc.’s biometric
database — which, based on published reports, is a database containing the biometric identifiers and
information of numerous individuals.

6. In connection with my work in the Mutnick Class Action, I have kept track of other
cases filed against Clearview AI, Inc. On February 5, 2020, a complaint was filed against

Clearview AI, Inc. in the matter of Hall v. Clearview Al, Inc., No. 1:20-cv-846 (N.D. Ill.) (*Hall’).
Case 1:20-cv-03053-CM Document 14 Filed 04/21/20 Page 2 of 4

A motion has been filed to reassign Hall to the judge assigned to the Mutnick Class Action. The
motion is pending. Hall’s counsel is based in Illinois.

qe The original complaint filed in the Mutnick Class Action inadvertently and
incorrectly cited to 740 ILCS §§ 14/15(b) and (a) in Counts Eight and Nine, respectively. The
citations should have been reversed.

8. In connection with my work in the Mutnick Class Action, I] have prepared and
served multiple Freedom of Information Act requests on behalf of Mr. Mutnick. The requests
have been issued to multiple public agencies. To date, over a 1,000 pages of documents have
been received and reviewed, with additional requests outstanding.

9. On April 8, 2020, I filed “Plaintiff's Motion for Preliminary Injunction” in the
Mutnick Class Action. The next day counsel in the matter Calderon v. Clearview AI, Inc.,
1:20-cv-01296-CM, pending in the United States District Court for the Southern District of New
York filed a motion to be appointed as interim lead counsel in that matter. Counsel for Calderon
provided no assistance with the preliminary injunction motion.

10. Exhibit A, hereto, is a true and accurate copy of the First Amended Class Action
Complaint in the Mutnick Class Action.

11. Exhibit B, hereto, is a true and accurate copy of a printout from the website of the
Delaware Department of State: Division of Corporations related to a search for “Clearview Al,
Inc.” I visited the website on April 21, 2020.

12. Exhibit C, hereto, is a true and accurate copy of a printout from the website of the
New York State Department of State: Division of Corporations related to a search for “Clearview
Al, Inc.” The printout states that “No business entities were found for Clearview AI, Inc.” ]

visited the website on April 21, 2020.

NO
Case 1:20-cv-03053-CM Document 14 Filed 04/21/20 Page 3 of 4

13. Exhibit D, hereto, is a true and accurate copy of a printout from the website of the
Illinois Secretary of State related to a search for “CDW Government, LLC.” I visited the website
on April 21, 2020.

14. Exhibit E, hereto, is a true and accurate copy of portions of CDW Corporation's
2019 Annual Report, which I downloaded from the following web address:
https://investor.cdw.com/files/doc_financials/2020/CD W-2019-Annual-Report-Form-10K.pdf.

I visited the website on April 21, 2020.

15. Exhibit F, hereto, is a true and accurate copy of a Clearview AI, Inc. Quote to the
Chicago Police Department that was produced by the Chicago Police Department in response to a
Freedom of Information Act request. The invoice is dated September 4, 2019 and states that
payment should be made to the attention of Richard Schwartz.

16. Exhibit G, hereto, is a true and accurate copy of purchase order documents related
to the Chicago Police Department’s purchase of the “Clearview AI technology database and
investigative toolkit.” The documents were produced by the Chicago Police Department in
response to a Freedom of Information Act request.

L¥. Exhibit H, hereto, is a true and accurate copy of the Class Action Complaint in the
Mutnick Class Action.

18. Exhibit I, hereto, is a true and accurate copy of “Plaintiff's Memorandum of Law in
Support of Motion for Preliminary Injunction,” filed in the Mutnick Class Action.

19, Exhibit J, hereto, is a true and accurate copy of an Order entered by the Court in the
Mutnick Class Action on April 8, 2020.

20. Exhibit K, hereto, is a true and accurate copy of a “Notice of Supplemental Factual

Information in Support of Motion for Preliminary Injunction,” filed in the Mutnick Class Action.

Lo
Case 1:20-cv-03053-CM Document 14 Filed 04/21/20 Page 4 of 4

21. Exhibit L, hereto, is a true and accurate copy of the “Memorandum of Law in
Support of Defendant Clearview AI, Inc.’s Motion to Transfer Venue Under 28 U.S.C. § 1404 and
Stay Case Pending Decision on Transfer,” filed in the matter of Roberson v. Clearview AL Inc..
No. 1:20-cv-00111-RDA-MSN, pending in the Eastern District of Virginia. I downloaded the
filing from the Court’s electronic filing system.

I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on April 21, 2020

 

SCOTT R. DRURY
